internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom p si br 1-plr-121345-98 date january x date1 date2 date3 a b trust1 trust2 legend this responds to your letter submitted on behalf of x and requesting relief under sec_1362 of the internal_revenue_code facts you have represented that the facts are as follows x was incorporated on date1 with the consent of its shareholders x elected to be treated as an s_corporation cc dom p si br 1-plr-121345-98 effective on date2 x has filed a form_1120s for the taxable_year beginning on date2 and for every year thereafter on date3 two of x’s shareholders transferred all of their stock in x to two trusts a is the sole current income_beneficiary of trust1 b is the sole current income_beneficiary of trust2 x represents that both trust1 and trust2 are qualified subchapter_s trusts qssts as defined in sec_1361 and it was intended that they be treated as eligible s_corporation shareholders due to an oversight however a and b did not timely file elections under sec_1362 with respect to the trusts consequently x’s s status terminated on date3 when the oversight was discovered a and b filed qsst elections with respect to the trusts and the corporation filed a request for inadvertent termination relief under sec_1362 x and its shareholders represent that at the time of the transfer of the stock to trust they were unaware that the ownership of the shares by trust would terminate x’s s election the shareholders further represent that the transfer of the stock to trust was not motivated in any way by tax_avoidance or retroactive tax planning in addition x represents that throughout the period from date3 until the present all of x’s shareholders including trust1 and trust2 have filed their income_tax returns as though valid qsst elections for trust1 and trust2 had been timely filed nevertheless x and its shareholders have agreed to make any adjustments that the commissioner may require consistent with treating x as an s_corporation from date3 until the present accordingly x requests a ruling that the termination of its s election was inadvertent within the meaning of sec_1362 and that x will be treated as an s_corporation during the period beginning date3 until the date that qsst elections were filed for trust1 and trust2 and thereafter provided that x’s s_corporation_election is not otherwise terminated law and analysis sec_1361 defines an s_corporation as a small_business_corporation for which an election under sec_1362 is in effect sec_1361 provides that in order to be a small_business_corporation a taxpayer cannot have as a shareholder a person other than an estate and other than a_trust described in sec_1361 who is not an individual sec_1361 states that a qsst whose beneficiary makes an election under sec_1361 will be treated as a_trust described in sec_1361 and the cc dom p si br 1-plr-121345-98 qsst's beneficiary will be treated as the owner for purposes of sec_678 of that portion of the qsst's s_corporation stock to which the election under sec_1361 applies under sec_1361 the beneficiary of a qsst may elect to have sec_1361 apply under sec_1361 this election will be effective up to days and two months before the date of the election sec_1362 provides that an election to be treated as a subchapter_s_corporation terminates whenever at any time on or after the first day of the first taxable_year for which the corporation is an s_corporation such corporation ceases to be a small_business_corporation under sec_1362 the termination is effective on and after the date the s_corporation ceases to meet the requirements of a small_business_corporation sec_1362 in relevant part provides that if an election under sec_1362 by any corporation was terminated under sec_1362 the secretary determines that the termination was inadvertent no later than a reasonable period of time after discovery of the event resulting in the termination steps were taken so that the corporation is once more a small_business_corporation and the corporation and each person who was a shareholder of the corporation at any time during the period specified pursuant to sec_1362 agrees to make any adjustments consistent with the treatment of the corporation as an s_corporation as may be required by the secretary with respect to the period then notwithstanding the terminating event the corporation shall be treated as continuing to be an s_corporation during the period specified by the secretary the committee reports accompanying the subchapter_s_revision_act_of_1982 explain sec_1362 as follows if the internal_revenue_service determines that a corporation's subchapter_s_election is inadvertently terminated the service can waive the effect of the terminating event for any period if the corporation timely corrects the event and if the corporation and the shareholders agree to be treated as if the election had been in effect for such period the committee intends that the internal_revenue_service be reasonable in granting waivers so that corporations whose subchapter_s eligibility requirements have been inadvertently violated do not suffer the tax consequences of a termination if no tax_avoidance would result from the continued subchapter_s treatment in granting a waiver it is hoped that taxpayers and the government will work out agreements that protect the revenues without undue_hardship to taxpayers it is expected that the waiver may be made retroactive for all years or retroactive for the cc dom p si br 1-plr-121345-98 period in which the corporation again became eligible for subchapter_s treatment depending on the facts s rep no 97th cong 2d sess 1982_2_cb_718 h_r rep no 97th cong 2d sess 1982_2_cb_730 conclusion based solely on the facts submitted and the representations made we conclude that x’s election to be treated as an s_corporation terminated on date3 when x stock was transferred to trust we also conclude that the termination constituted an inadvertent termination within the meaning of sec_1362 pursuant to sec_1362 x will be treated as continuing to be an s_corporation during the period from date3 until qsst elections for trust1 and trust2 were filed and thereafter provided that x's s election is not otherwise terminated under sec_1362 in addition between date3 and the date the qsst elections were filed trust1 and trust2 will be treated as trusts described in sec_1361 and a and b will be treated for purposes of sec_678 as the owner of the portion of trust1 and trust2 respectively that consists of x stock if x trust1 trust2 a or b fail to treat x trust1 trust2 a or b as described above this ruling is null and void except as specifically set forth above no opinion is expressed or implied as to the federal_income_tax consequences of the transaction described above under any other provision of the code specifically no opinion is expressed concerning whether the original election made by x to be treated as an s_corporation was a valid election under sec_1362 cc dom p si br 1-plr-121345-98 this ruling is directed only to the taxpayer on whose behalf it was requested sec_6110 provides that it may not be used or cited as precedent this ruling was sent to you x’s authorized representative pursuant to a power_of_attorney on file with this office signed david r haglund sincerely david r haglund senior technician reviewer branch office of the assistant chief_counsel passthroughs and special industries
